On Petition foe Rehearing.
Jordan, J.
Appellant has petitioned for a rehearing, and in support thereof has filed a voluminous brief, which is virtually a reargument of the points which he advanced, and which were considered, at the former hearing. He appears to assume that the legislature, in passing the act in question liquidating the claim of the Vincennes University and authorizing the issuing of bonds in settlement thereof, attempted to evade and disregard the Constitution of the State, and upon this theory he — -in part at least — assails the validity of that act. In fact he brushes aside the finding of the legislature of 1907 (Acts 1907 p. 497), by which that body discloses its intent and purpose in enacting the statute, *357by asserting in his brief that “the finding of the legislature is nothing else than a mere pretext to evade the Constitution.” He assails the integrity of the legislative department, imputes bad faith to its action, and virtually asks this court to adopt his view in this respect, and impute to a coordinate branch of the state government bad faith, and a pretext upon its part to evade the Constitution, which each member composing that body had taken a solemn oath to support.
8. 9. We must indulge all reasonable presumptions in favor of the validity of the act challenged by appellant, and will not presume that the legislative department acted in bad faith, or in any manner endeavored to evade the Constitution in enacting said act. We must presume that the action of the legislature was legitimate, until the contrary is made to appear. If the exercise of the discretion of that body is within the limit of its constitutional authority, we can no more interfere with its discretion than it can encroach on the province of this court, for it is well settled that its discretion is not subject to the control of the judiciary nor within judicial surveillance. Jamieson v. Indiana, etc., Oil Co. (1891), 128 Ind. 555.
2. Appellant continues to press his former argument — that we must remember that the act in question does not fall within any of the exceptions of article 10, §5, of the Constitution. We certainly recognize this fact, and, under the circumstances, our original holding was not and could not have been in any manner based on any of the exceptions of that section. In our former opinion we held that the restrictions in article 10, §5, supra, were designed to prohibit the State from contracting debts in the future on account of the promotion and construction of public works or improvements. This was the view in respect to the restriction in question entertained by this court in the case of Hovey v. Foster (1889), 118 Ind. 502, when it had under consideration the same section of the Constitution. *358Iü regard thereto the court in that case said: “It is apparent that the purpose with which this provision was framed and adopted was to impose restrictions upon the power of the legislature to authorize debts to be contracted on behalf of the State to an unlimited amount. * * * The evils of an enormous public debt, the legacy of the system of public improvements in which the State had theretofore embarked, were fresh in the minds of the people when the present Constitution was adopted. This was the mischief that was not to be repeated.”
4. 10. By the act under consideration no original debt was contracted by the State. The bonds to be issued were merely in payment of a previous obligation against the State in favor of Vincennes University, which arose long before our present Constitution came into existence; an obligation which the legislature, both before and after the adoption of this document, recognized and acknowledged. That the legislature under the act in controversy neither contracted nor intended to contract any new obligation by issuing the bonds, is made plain by the title to the act. The title discloses that the act proposed is for the issuing of bonds and coupons of the State “ for the liquidation and payment of the claim of ‘ The Board of Trustees for the Vincennes University ’ against the State, in full and final settlement of said claim and all other demands.” Certainly it would be absurd to assert that the legislature proposed to liquidate a debt which at the time did not exist. The term “ liquidate ” is defined to be the act of settling and adjusting debts, or ascertaining the amounts or balance due. 5 Words and Phrases 4180.
4. The debts forbidden to be contracted on behalf of the State, under the provisions of article 10, §5, of the Constitution, were debts to be contracted in the future, and not debts, claims or obligations which existed against the State at the time of the adoption of the Constitution. As there is nothing in said §5 to manifest any in*359tention that it should have a retrospective effect, it must therefore be construed and held to operate prospectively only. Cooley, Const. Lim. (7th ed.) 97.
That the provisions of our present Constitution must be construed as operating prospectively, is affirmed in State v. Barbee (1851), 3 Ind. 258, and Hand v. Taylor (1853), 4 Ind. 409.
3. But appellant, upon the viewpoint assumed by him, discredits the finding of the legislature, and denies that there was any semblance of a preexisting claim which that body, in its discretion, had the right or power to liquidate. To sustain his contention he relies upon the decision in the ease of State, ex rel., v. Hawes (1887), 112 Ind. 323. The question there presented was whether a township certificate executed by its trustee without any consideration therefor, and without authority of law, constituted an enforceable obligation against the township. It was held that such certificate was void. The court said: “ It is essential to the idea of a debt, that an obligation must have arisen out of a contract, express or implied, in favor of some one occupying the relation of creditor, which entitles the latter to receive a sum of money, which obligation, by possibility, might, or ought to be, enforced against another.”
In the later case of Quill v. City of Indianapolis (1890), 124 Ind. 292, 7 L. R. A. 681, this court, in considering the question as to whether certain street-improvement bonds created an indebtedness against the city of Indianapolis, speaking by Mitchell, J., said: “An indebtedness cannot arise unless there is either a legal, equitable or moral obligation to pay a sum of money to another, who occupies the relation of creditor, and who has a legal or moral right to call upon or constrain the debtor to pay. * * * It is not always essential, in order to the existence of an indebtedness, that there should be an absolute legal right to coerce payment, as in that sense the State could never become *360indebted. * * * It is, however, essential to the idea of a debt that an obligation should have arisen out of a contract, express or implied, which entitles the holder thereof unconditionally to receive from the promisor a sum of money which the latter is under a legal or moral duty to pay, without regard to any future contingency.” This holding in this latter case completely refutes appellant’s argument that there was no preexistent debt or claim which the legislature had the right to liquidate.
11. As the authorities affirm, the preamble in a statute is a prefatory statement or explanation. It purports to state the reason or occasion for making the law to which it is prefixed. It usually discloses the intention of the legislature in enacting the statute. 2 Lewis’s Sutherland, Stat. Constr. (2d ed.) §341. See, also, Smith v. State (1867), 28 Ind. 321.
3. The preamble of the act in question may be said to contain the finding of facts by the legislature which led up to the passage of the act in controversy. It recites, among other things, that in 1804 the Congress of the United States set apart 23,040 acres of land in the Vincennes land district for a seminary of learning in that district; that in the years of 1806 and 1807 the legislature of the Indiana Territory authorized the board of trustees of the Vincennes University to take and hold this land for the use and maintenance of that institution; that in 1820, and subsequently thereto, the State of Indiana, through its legislature, assumed control and possession of 19,040 acres of this land, and appropriated it to its own use, sold it, and used the proceeds thereof. All of which, as further recited, was held by the Supreme Court of the United States to have been unwarranted and illegal. / The same facts as found by the legislature are set up by appellant in his complaint.
Under the facts, and the law applicable thereto, it may be said that an implied legal liability was created against *361the State in favor of the board of trustees of the university. State v. Mutual Life Ins. Co., ante, 59. Of course such claim or liability was one that could not a,t the time have been enforced against the State by a suit in court, as the State could not be sued without its consent, secured through its legislative department.
It further appears, however, from ■ the facts alleged by appellant in his complaint, that the legislature, on January 17, 1846, passed an act authorizing the trustees of said university to institute a suit against the State. This suit was instituted by the board of trustees in the Marion Circuit Court, and in 1849 judgment therein was rendered in its favor against the State on the claim. By this judgment the liability of the State — impliedly at least — was affirmed. ■Another payment in 1895 appears to have been authorized by the State to be made to said board of trustees on this claim.
7. By authorizing a suit to be instituted against it, and by making the payments shown, the State, prior to 1907, manifestly recognized that an obligation existed against it to pay and reimburse the Vincennes University for the proceeds of the lands which it had sold and used. To what extent the State should recognize the claim of the university, and what would be adequate compensation for the lands out of which the claim arose, was a matter wholly within the discretion of the legislature.
Appellant insists that the court was wrong in holding that it was not its province to review facts upon which the legislature is presumed to have acted in enacting a statute. Or, in other words, he contends that where such facts are denied the court has a right to subject them to review. Consequently he argues that this court should determine whether it is true, as found by the legislature, that the university had not been adequately compensated for the loss which it had sustained through the acts of the State, and whether there was equitably and justly due to the board the sum of *362$120,548, as found by the legislature and also by the commission composed of state officials.
12. It is true, as affirmed by some authorities, that where the question arises whether the act in controversy is to subserve merely a private purpose and not a public one, and the facts upon which the legislature has acted are denied, the court may inquire in respect to the facts, whether, in truth, they did exist, and if thereby it clearly appears that the purpose or object of the act was a private one, and beyond the legitimate pale of legislation, the court in determining the validity of the statute will not regard itself as precluded by the facts upon which the legislature may have acted. Whatever may be the rule in other jurisdictions, it is, however, under the decisions in the cases of Mount v. State, ex rel. (1883), 90 Ind. 29, 46 Am. Rep. 192, Hovey v. Foster, supra, and Jamieson v. Indiana, etc., Oil Co., supra, settled in this State that courts in cases like this one will not raise an issue of fact, or sit in judgment upon the acts of the legislature, and review its decisions wholly upon the ground that there was no legal foundation for the claim.
3. Appellant asserts that it is evident that the legislature did not recognize that the thing for which it was providing payment by the act in question was a debt or an obligation, because in the title of the statute the term “ claim ” is employed instead of “ debt ” or “ liability.” The term employed by the legislature in the title is immaterial in this respect. Whether the legislature employed the term “ claim,” “ debt,” “ obligation ” or “ liability ” is not essential in this action, for, as said, under the facts, and the law applicable thereto, an implied obligation or liability arose against the State when it appropriated the proceeds of the lands belonging to Vincennes University.
As authorities affirm, the term “ debt ” is of large import and includes all that is due to a person under any form of obligation or promise. In its enlarged sense, a debt is any kind of a just demand. See, in support of this *363proposition, the following cases: New Haven, etc., Co. v. Fowler (1859), 28 Conn. 103; Gray v. Bennett (1842), 44 Mass. 522; Rodman v. Munson (1852), 13 Barb. (N. Y.) 188.
It is evident that what the legislature in enacting the act in question recognized, was the fact, as found, that there was “ equitably and justly due ” to the trustees of the university the amount allowed. The State, through its legislature, determined what it would allow as a full settlement of the residue of the claim held against it by the board of trustees. In the appeal of Dennis v. Maynard (1854), 15 Ill. 477, which case was approved by this court in the case of Lucas v. Board, etc. (1873), 44 Ind. 524, the court said: “The State does not allow itself to be sued, but it may hear, investigate and determine its own indebtedness, and assume the debts due to, or from others.”
It appears in this case that the State, through its legislature, investigated the indebtedness or claim in question, liquidated and allowed it to an amount that it considered justly due to the university, and authorized the payment thereof. As its action in the matter does not fall within any constitutional prohibition or restriction, its decision and action must be regarded as final, and not open to judicial review.
Petition for rehearing denied.